



whgleftjustallcap653.jpg [whgleftjustallcap653.jpg]


June 25, 2018


To:        Mark R. Freeman


From:        Brian O. Casey


Re:        Details of Your Resignation



--------------------------------------------------------------------------------



The purpose of this letter (the "Letter") is to review the compensation and
logistics of your voluntary resignation, effective March 8, 2019 (the
"Resignation Date"), from the position of Executive Vice President and Chief
Investment Officer and Senior Portfolio Manager of Westwood Holdings Group, Inc.
(the "Company").


For purposes of Section 1 of your employment agreement dated November 9, 2016
(the "Employment Agreement"), the "Term" of the Employment Agreement will end on
the Resignation Date. Further, the Employment Agreement is hereby modified
and/or clarified as described below.


As described in Section 2 below, you remain eligible for certain payments and
benefits under the Employment Agreement in exchange for your signing and
returning a general release in substantially the same form as Exhibit A.


The details of the transition are below.


1.    Payments and Benefits during the Term
If you continue to perform services to the Company through the Resignation Date,
you will be entitled to the following payments and benefits:


(a)    Salary. You will continue to receive your current salary, at the rate of
$500,000 per annum, through the Resignation Date.


(b)    Bonus. On or about the date that the Company pays fiscal 2018 performance
bonuses to its active employees, but in any event prior to March 8, 2019, the
Company will pay you a lump sum bonus for fiscal 2018 performance of a minimum
$650,000 and a maximum of $750,000, based on your performance and cooperation.
However, you will not receive any bonus for fiscal 2019 performance.


(c)    Mutual Fund Incentive Awards. You will receive 50% of your 2017 Mutual
Fund Incentive award (31,232.0785 shares of the Westwood Income Opportunity
Fund, Institutional Share Class) as soon as practicable after December 31, 2018;
however, the other 50% of that award will be forfeited per the terms of the
award. Further, your 2018 Mutual Fund Incentive award shares will be forfeited
per the terms of the award.





--------------------------------------------------------------------------------







(d)    Long-Term Performance-Based Incentive Awards. With regard to your
long-term performance-based incentive awards granted for fiscal 2017 performance
(“2017 Awards”), you will vest in 17,268 shares of Company stock (with a
currently estimated value of $968,390) on the employee vesting date of February
22, 2019; however, you will forfeit the remaining shares of unvested stock per
the terms of the 2017 Awards. With regard to long-term performance-based
incentive awards granted for fiscal 2018 performance (“2018 Awards”), you will
vest in 33% of the shares earned (as certified by the Compensation Committee
after the performance period ends on December 31, 2018) under the 2018 Awards on
March 8, 2019; however, you will forfeit the remaining shares of unvested stock
per the terms of the 2018 Awards.


(e)    Health and Welfare Benefits, 401(k) Plan, etc. During the period of your
continued employment through the Resignation Date, you will be eligible to
continue to participate in the Company's health and welfare benefit plans and
its 401(k) plan on the same terms and conditions as other active senior
executive employees. You also will continue to be entitled to paid vacation in
accordance with the policies and practices of the Company as in effect from time
to time with respect to senior executives employed by the Company.


(f)    All amounts described in paragraphs (a)-(e) above are subject to
applicable tax withholding and reporting requirements.


(g)     All payments and awards described in paragraphs (a)-(e) above shall be
paid to you pursuant to the terms of the Employment Agreement on or through the
specified dates, in the event the Company elects to terminate the employment
relationship for any reason other than for Cause prior to the Resignation Date.


2.    Payments and Benefits after the Term
Following the end of the Term, the following provisions apply to your payments
and benefits:


(a)    After the end of the Term, you will not receive any further compensation
or be entitled to participate in any benefit plans maintained by the Company
except as specifically provided below.


(b)    Payments under the 401(k) plan and any other deferred compensation plan
of the Company will be made in accordance with the terms of the particular plan.


(c)    You will be eligible to continue your group health benefits at your own
cost after the end of the Term pursuant to federal law ("COBRA").


Notwithstanding the above, pursuant to Section 10(g) of the Employment
Agreement, you are subject, at the Company's option, to a three (3) month
post-termination non-compete period that will begin on March 9, 2019. You have
requested, and the Company has agreed, to reduce this post-termination
non-compete period to a maximum of slightly less than two (2) months (i.e., the
period from March 9, 2019 run through May 1, 2019), if the Company elects to
enforce this provision. If you timely sign and do not revoke a general release
in substantially the same form as attached as Exhibit A, the Company will treat
this period as being a maximum two (2) month "Elective Non-Compete Period" under
Section 5(g) of the Employment Agreement. During such Elective Non-Compete
Period, under Section 5(c) of the Employment Agreement you generally will be
entitled to subsidized COBRA and to monthly payments of salary (ordinarily
scheduled to begin on the first payroll at least 60 days after March 8, 2019).
However, the monthly payments of salary would be subject to tax penalties on you
pursuant to Internal Revenue Code ("Code") Section 409A unless the 6-month delay
under Section 15(b) of the Employment Agreement is applied (also see Section
4(i) below). Accordingly, we will apply that 6-month delay to your salary
payable with respect to the Elective Non-Compete Period, if any.





--------------------------------------------------------------------------------







3.    Your Obligations and Acknowledgments


(a)    Restrictive Covenants. You acknowledge and agree that you are subject to
certain restrictive covenants described in Section 10 of the Employment
Agreement and that those covenants remain in full force and effect during the
remainder of the Term. Further except otherwise modified by Section 2(c) above,
those covenants shall remain in full force and effect after the expiration of
the Term to the extent so provided in the Employment Agreement. Such restrictive
covenants can be enforced as provided in Section 10(e) of the Employment
Agreement.


(b)    Return of Company Property. You acknowledge and agree that no later than
the Resignation Date you will return all Company property previously in your
possession, including but not limited to any Company equipment, keys,
identification cards, and credit cards, as well as any documents and files (and
any copies thereof).


(c)    Outstanding Expenses; No Indebtedness. You acknowledge and agree that no
later than the Resignation Date you will have fully discharged and will not owe
any payments, including any outstanding loans or corporate card charges to the
Company, or to any third parties acting on behalf of the Company. If you have
not been reimbursed for legitimate travel and business expenses incurred through
the Resignation Date, the Company will reimburse you in accordance with its
policy and regular expense reimbursement procedures.


(d)    Cooperation. During the remaining Term, you agree to cooperate with the
Company by providing assistance as may be reasonably requested by the Company at
reasonable times, including but not limited to cooperating in connection with
legal matters about which you have knowledge by virtue of your employment with
the Company. The Company will reimburse you for your reasonable out-of-pocket
expenses (including attorneys' fees) incurred by you in connection with
providing such assistance to the extent allowed by applicable law.


(e)    No Other Payments or Benefits Due. You acknowledge and agree that the
payment(s) and/or benefit(s) provided to you and/or on your behalf under the
Employment Agreement and pursuant to this Letter are in full discharge of any
and all liabilities and obligations of the Company to you, monetarily or with
respect to employee benefits or otherwise, including but not limited to any and
all obligations arising under any alleged written or oral agreement, policy,
plan or procedure of the Company and/or any alleged understanding or arrangement
between you and the Company. You further agree that other than what you will
receive under this Letter, you have received all compensation, benefits, notice
and leave to which you are entitled in connection with your employment and
separation from employment with the Company.
(f)    Additional Acknowledgements. You acknowledge that: (1) you have carefully
read this Letter and the attached Release in their entirety; (2) you have been
advised by the Company to consult with an attorney of your choosing before
signing this Letter and you have so consulted, or have had a reasonable
opportunity to do so; (3) you fully understand the significance of all the terms
and conditions of this Letter; (4) you have had answered to your satisfaction
any questions you have asked with regard to the meaning and significance of any
of the provisions of this Letter; and (5) you are signing this Letter
voluntarily and of your own free will and agree to all the terms and conditions
contained herein.





--------------------------------------------------------------------------------





(g)    No Waiver or Interference with Rights. Nothing in this Section 3 shall
prevent you from exercising your rights under Section 7 of the National Labor
Relations Act to engage in legally protected, concerted activity with other
employees. In addition, nothing in this Section 3 prohibits you from reporting
possible violations of federal law or regulation to, filing a charge or
complaint with, or participating in an investigation or proceeding conducted by,
any governmental agency or entity, including but not limited to the U.S. Equal
Employment Opportunity Commission, the National Labor Relations Board, the U.S.
Department of Justice, the U.S. Securities and Exchange Commission, the U.S.
Congress, and any U.S. agency's Inspector General, or making other disclosures
that are protected under the whistleblower provisions of U.S. federal law or
regulation. You do not need the Company's prior authorization to make any such
reports or disclosures, and you are not required to notify the Company that you
have made such reports or disclosures.


4.    Miscellaneous


(a)    Unemployment Insurance. The Company acknowledges that your employment
termination in connection with your voluntary resignation was not due to
misconduct, and the Company will respond to any inquiry from the government
concerning a claim by you for unemployment insurance accordingly.


(b)    No Company Admission. This Letter is not intended, and shall not be
construed as an admission that the Company has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.


(c)    Severability. If, at any time after the execution of this Letter, any
provision of this Letter shall be held to be illegal, void or unenforceable by
an arbitrator, court or agency of competent jurisdiction, solely such provision
shall be of no force or effect. The illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Letter. Further, if a provision is deemed overbroad
or unenforceable as written, it shall be given the maximum effect permissible
under law.


(d)    Successors and Assigns. This Letter is binding upon the Company and/or
its successors and assigns.


(e)    Governing Law. Except as preempted by federal law, the terms and
provisions of this Letter and the Release shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws. The captions of this Letter are not part of the provisions
hereof and shall have no force or effect.
(f)    Resolution of Disputes. Any dispute or controversy arising with respect
to this Letter and the Release or with respect to your employment with the
Company shall be subject to the procedures for resolution of a dispute or
controversy stated in Section 8 of the Employment Agreement.


(g)    Connection with Employment Agreement. You and the Company expressly
acknowledge, represent, and agree that except as expressly provided in this
Letter, the terms of the Employment Agreement will remain unchanged and in
effect through the Resignation Date and also that, as provided in Section 17(a)
of the Employment Agreement, certain provisions of the Employment Agreement
shall survive after the Resignation Date.


(h)    Entire Agreement. You and the Company expressly acknowledge, represent,
and agree that this Letter and the Release executed pursuant to this Agreement
are fully integrated and contain and, subject to paragraph 4(g) immediately
above, constitute the complete agreement of the parties regarding





--------------------------------------------------------------------------------





modifications to the Employment Agreement regarding the termination of your
employment and supersede any and all agreements, whether written or oral,
between you and the Company regarding modifications to the Employment Agreement
with respect to the termination of your employment. You and the Company further
acknowledge, represent and agree that neither has made any representations,
promises or statements to induce the other to enter into this Letter, and each
specifically disclaims reliance, and represents that there has been no reliance,
on any such representations, promises or statements and any rights arising
therefrom.


(i)    Section 409A. This Letter is intended to comply with Code Section 409A
and will be interpreted in a manner intended to comply with Code Section 409A.
To the extent any reimbursements or in-kind benefits due to you under this
Letter constitute "deferred compensation" under Code Section 409A, any such
reimbursements or in-kind benefits shall be paid to you in a manner consistent
with Treasury regulations under Code Section 409A. Each payment made under this
Letter shall be designated as a "separate payment" within the meaning of Code
Section 409A. The Company shall consult with you in good faith regarding the
implementation of the provisions of this Section; provided that neither the
Company nor any of its employees or representatives shall have any liability to
you with respect thereto.
(j)    Counterparts. This Letter may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by you and
delivered to the Company unless you timely revoke as provided in Section 5
below. Any executed signature to this Letter may be transmitted by facsimile or
other electronic means and shall be treated in all respects as an original
signature.
5.
Time to Sign and Return the Release



The salary continuation and subsidized COBRA benefits as described in Section 2
above are contingent upon your execution of the Release attached hereto and made
a part hereof as Exhibit "A," except that you will be eligible to continue your
group health care benefits pursuant to COBRA, regardless of whether or not you
execute the Release. You have 21 days from the later of your Resignation Date or
your receipt of the Release to consider it and decide whether to sign it. The
Company advises you to consult an attorney before signing the Release. However,
the Release may not be signed before your Resignation Date.


If you decide to sign and return the Release, you must send a signed copy of the
Release (which may be transmitted by facsimile or other electronic means) to
Brian O. Casey at the Company. You then will have 7 days in which to change your
decision and revoke the Release by sending written notice of revocation (which
again may be transmitted by facsimile or other electronic means) to Brian O.
Casey at the Company. Provided you do not revoke it, the Release will be
effective on the 8th day after you sign it. Should you fail to timely execute
the Release, or if you revoke it, the obligation of the Company to provide the
payment(s) and other benefits contingent on the Release, as referred to in
Section 2 above, will be null and void.
CONFIRMED AND AGREED.


 
WESTWOOD HOLDINGS GROUP, INC.
 
 
By: /s/ Mark R. Freeman
By: /s/ Brian O. Casey
      Mark R. Freeman
       Brian O. Casey
 
 
Date: 6/27/18
Date: 6/27/18








--------------------------------------------------------------------------------





EXHIBIT A
FORM OF RELEASE AGREEMENT
This Release Agreement (this "Agreement") constitutes the release of claims
referred to in that certain Executive Employment Agreement (the "Employment
Agreement") dated as of November 9, 2016 by and between Westwood Holdings Group,
Inc. (the "Company") and Mark R. Freeman ("Executive"). The Company and
Executive are each referred to herein individually as a "Party" and collectively
as the "Parties."
a)    For good and valuable consideration, including the Company's provision of
the payments and benefits to Executive in accordance with Section 5 of the
Employment Agreement, Executive hereby releases, discharges and forever acquits
the Company, its affiliates, subsidiaries, partners, members, predecessors,
successors, and assigns and each of the foregoing entities' respective past,
present and future subsidiaries, affiliates, stockholders, members, partners,
directors, officers, managers, employees, agents, assigns, attorneys, heirs,
predecessors, successors and representatives in their personal and
representative capacities, as well as all employee benefit plans maintained by
the Company or any of its affiliates and all fiduciaries and administrators of
any such plans, in their personal and representative capacities (collectively,
the "Company Parties"), from liability for, and hereby waives, any and all
claims, damages, or causes of action of any kind related to Executive's
employment with any Company Party, the termination of such employment, and any
other acts or omissions related to any matter on or prior to the date of the
execution of this Agreement including without limitation any alleged violation
through the date of this Agreement of: (i) the Age Discrimination in Employment
Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of 1964, as
amended; (iii) the Civil Rights Act of 1991; (iv) Sections 1981 through 1988 of
Title 42 of the United States Code, as amended; (v) the Employee Retirement
Income Security Act of 1974, as amended; (vi) the Immigration Reform Control
Act, as amended; (vii) the Americans with Disabilities Act of 1990, as amended;
(viii) the National Labor Relations Act, as amended; (ix) the Occupational
Safety and Health Act, as amended; (x) the Family and Medical Leave Act of 1993;
(xi) any federal, state, or local anti-discrimination or anti-retaliation law;
(xii) any federal, state, or local wage and hour law; (xiii) any other federal,
state or local law, regulation or ordinance; (xiv) any public policy, contract,
tort, or common law claim; (xv) any allegation for costs, fees, or other
expenses including attorneys' fees incurred in, or with respect to, a Released
Claim; (xvi) any and all rights, benefits or claims Executive may have under any
employment contract, incentive compensation plan or equity incentive plan with
any Company Party or to any ownership interest in any Company Party except as
expressly provided in any equity compensation agreement between Executive and a
Company Party and (xvii) any claim for compensation or benefits of any kind not
expressly set forth in the Employment Agreement or any equity compensation
agreement (collectively, the "Released Claims"). In no event shall the Released
Claims include (a) any claim which arises after the date of this Agreement, (b)
any claim to vested benefits under an employee benefit plan, (c) any claims for
contractual payments under Section 5 of the Employment Agreement or any claims
for indemnification under Section 11 of the Employment Agreement that arise
following the time that Executive executes this Agreement, (d) any claim to
Enforce the Employment Agreement or Letter Agreement, or (e) any claim that
cannot be released under applicable law. This Agreement is not intended to
indicate that any such claims exist or that, if they do exist, they are
meritorious. Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised and waived. By signing this Agreement, Executive is bound by it.
Anyone who succeeds to Executive's rights and responsibilities, such as heirs or
the executor of Executive's estate, is also bound by this Agreement. This
release also applies to any claims brought by any person or agency or class
action under which Executive may have a right or benefit. Notwithstanding the
release of liability contained herein, nothing in this Agreement prevents
Executive from filing any non-legally waivable claim (including a challenge to
the





--------------------------------------------------------------------------------





validity of this Agreement) with the Equal Employment Opportunity Commission
("EEOC") or other governmental agency or participating in (or cooperating with)
any investigation or proceeding conducted by the EEOC or other governmental
agency; however, Executive understands and agrees that Executive is waiving any
and all rights to recover any monetary or personal relief or recovery as a
result of such EEOC or other governmental agency proceeding or subsequent legal
actions. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL
NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY,
OF ANY OF THE COMPANY PARTIES.
b)    Executive agrees not to bring or join any lawsuit or arbitration
proceeding against any of the Company Parties in any court or forum relating to
any of the Released Claims. Executive represents that Executive has not brought
or joined any lawsuit or filed any charge or claim against any of the Company
Parties in any court or forum or before any government agency and has made no
assignment of any rights Executive has asserted or may have against any of the
Company Parties to any person or entity, in each case, with respect to any
Released Claims.
c)    Executive agrees not to directly or indirectly do, say, write, authorize
or otherwise create or publish any statement or writing that is disparaging or
derogatory about, or which injure the reputation of, the Company, the business
reputation of the Company, or any other Company Party. The Company agrees to
instruct its employees in positions at the Vice-President level or higher levels
and human resources representatives not to directly or indirectly do, say,
write, authorize or otherwise create or publish any statement or writing that is
disparaging or derogatory about, or which injure the personal or business
reputation of, Executive. Nothing in this paragraph prohibits either Party from
responding accurately and fully to any question, inquiry, or request for
information required by legal or administrative process.
d)    Executive represents that Executive has not engaged in any breach of
fiduciary duty, breach of any duty of loyalty or disclosure, fraudulent
activity, grossly negligent tortious activity or illegal activity, in each
instance: (i) towards or with respect to the Company or any other Company Party;
or (ii) with respect to any action or omission undertaken (or that was failed to
be undertaken) in the course of his employment or engagement with any Company
Party. In reliance upon, and conditioned upon, Executive's representations and
covenants contained in this Agreement, the Company on behalf of itself and each
of its affiliated entities hereby releases Executive from any and all claims,
suits, demands, actions or causes of action of any kind or nature whatsoever
that any Company Party has or now claims pertaining to or arising out of
Executive's employment by or separation from the Company. Notwithstanding the
foregoing, the Company and its affiliated entities are not waiving or releasing
Executive from: (A) any manner of action or actions, cause or causes of action,
promises, suits, damages, judgments, remedies, executions, claims and demands
whatsoever, in law or equity, arising from or relating to any act, action, or
inaction by Executive that was unlawful, was not undertaken in good faith, was
outside the scope of Executive's authority as an employee or agent of the
Company or any other Company Party or was not reasonably believed to be in the
best interests of the Company Parties and is not currently known to the Company
Parties, (B) the Company Parties' future ability to sue or take other action to
enforce this Agreement, (C) any claim where such a release would cause the loss
of insurance coverage or indemnity protection otherwise potentially available to
cover the loss, or (D) a breach of a fiduciary or other common law duty.
e)    In connection with his employment with the Company, Executive has been
provided with Confidential Information, as that term is defined in the
Employment Agreement. Executive hereby expressly reaffirms the covenants set
forth in Section 10 of the Employment Agreement, expressly acknowledges their
validity and continuing, binding effect and agrees to abide by them in their
entirety pursuant to the terms set forth in Section 10. For the avoidance of
doubt, nothing herein prohibits Executive from disclosing any information,
including Confidential Information, when compelled to do so by law;





--------------------------------------------------------------------------------





making a good faith report of possible violations of applicable law to any
governmental agency or entity; or making disclosures that are protected under
the whistleblower provisions of applicable law.
f)    By executing and delivering this Agreement, Executive acknowledges that
i.
He has carefully read this Agreement;

ii.
He has had at least twenty-one (21) days to consider this Agreement before the
execution and delivery hereof to the Company.

iii.
He has been and hereby is advised in writing that he may, at his option, discuss
this Agreement with an attorney of his choice and that he has had adequate
opportunity to do so;

iv.
He fully understands the final and binding effect of this Agreement; the only
promises made to him to sign this Agreement are those stated in the Employment
Agreement and herein; and he is signing this Agreement voluntarily and of his
own free will, and that he understands and agrees to each of the terms of this
Agreement; and

v.
With the exception of any sums that he may be owed pursuant to Section 5 of the
Employment Agreement, Executive has been paid all wages and other compensation
to which he is entitled during Executive's employment with the Company or any
other Company Party and Executive has received all leaves (paid and unpaid),
been afforded all rights and been paid all sums to which he was entitled during
the Term (as defined in the Employment Agreement).

g)    Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Company (such seven-day period being referred to herein as the "Release
Revocation Period"). To be effective, such revocation must be in writing signed
by Executive and must be received by Brian O. Casey at the Company before 11:59
p.m., Central Daylight Time, on the last day of the Release Revocation Period.
If an effective revocation is delivered in the foregoing manner and timeframe,
this Agreement shall be of no force or effect and shall be null and void ab
initio. No consideration shall be paid if this Agreement is revoked by Executive
in the foregoing manner.
h)    This Agreement will be construed in accordance with and governed by the
laws of the State of Texas, without reference to principles of conflict of laws.
The Parties agree that this Agreement cannot be modified or amended except by a
written instrument signed by Executive and a duly authorized representative of
the Company. This Agreement may be executed in multiple parts.
i)    This Agreement (including any exhibits hereto) and Section 17(a) of the
Employment Agreement (including the sections of the Employment Agreement
referenced therein) set forth the entire agreement between Executive and the
Company relating to the subject matter herein and supersede any and all prior
oral or written agreements or understandings between Executive and the Company
concerning the subject matter of this Agreement. Neither of the Parties has made
any settlement, representations or warranty in connection herewith (except those
expressly set forth in this Agreement) which have been relied upon by the other
Party, or which acted as an inducement for the other Party to enter into this
Agreement.





--------------------------------------------------------------------------------





Executed on this ____ day of March, 2019.
    
Mark R. Freeman





